Citation Nr: 1746344	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable initial rating for asthma.

5.  Entitlement to a compensable initial rating for asbestosis.

6.  Entitlement to a compensable initial rating for hepatitis C.

7.  Entitlement to a compensable initial rating for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to October 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 and rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a February 2017 rating decision by the VA Appeals Management Center in Washington, DC.  This appeal is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

The Board remanded this case in September 2016.  The September 2016 remand included the issues of entitlement to service connection for hearing loss of the right ear, asbestosis, asthma, hepatitis C, bilateral ankle conditions, and chronic headaches.  The February 2017 rating decision granted those issues in full.  Therefore, those issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Because the Veteran is now service-connected for hearing loss in both ears, the Board has recharacterized the increased rating issue on appeal as entitlement to a compensable initial rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Hypertension

The Veteran contends that he has hypertension that had its onset during his active service or is otherwise etiologically related to his active service.  The evidence of record reflects that the Veteran has a current diagnosis of hypertension.  The Veteran's service treatment records show that he had a blood pressure reading of 138/80 on examination for enlistment in August 1974.  Such a reading meets the criteria for prehypertension, which is defined as moderately increased blood pressure with systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).  The Veteran had several elevated blood pressure readings during service, with high readings of 152/112 in August 1976 and 150/92 in October 1978.  He also had several readings during service that were lower than the 138/80 reading recorded upon entrance.  The report for his October 1980 examination for separation from active service shows a reading of 130/80, which is similar to and lower than the reading taken at the entrance examination.  As such, it is unclear whether the Veteran had a pre-existing disability of prehypertension noted on examination for entrance into active service; whether such a preexisting disorder underwent a permanent aggravation during the Veteran's active service, given the subsequent blood pressure readings that were both higher and lower than the 138/80 taken at the entrance examination; or whether the Veteran had an in-service onset of hypertension.

The Veteran has not yet been provided a VA examination as to his claim for entitlement to service connection for hypertension.  VA will provide a medical examination when there is: (1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that the low threshold for provision of a VA examination have been met in this case, as the record shows that the Veteran has a current diagnosis of hypertension and the service treatment records indicate that the Veteran's current hypertension may have had its onset during his active service or may otherwise be associated with the Veteran's active service.  Accordingly, the matter must be remanded so that the Veteran may be provided a VA examination to determine the likely etiology of the current hypertension.

Service Connection for Chronic Fatigue

The Veteran contends that he has chronic fatigue that had its onset during his active service.  Specifically, he has reported that he complained about feeling tired and exhausted for "quite some time while on active duty."  See VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2011.  In its September 2016 remand, the Board directed the AOJ to provide the Veteran a VA examination as to his hepatitis C and ask that the examiner "inquire as to the Veteran's claimed fatigue, to include whether it is related to his claimed headaches or claimed hepatitis C."  On remand, the Veteran was provided an examination as to his hepatitis C in November 2016, and the examiner was asked whether the currently diagnosed conditions related to the Veteran's claimed fatigue are at least as likely proximately due to or the result of the Veteran's hepatitis C or headaches.

The November 2016 VA examiner reviewed the record and examined the Veteran.  She diagnosed the Veteran with chronic fatigue syndrome and opined that the condition is less likely than not proximately due to or the result of the Veteran's hepatitis C or headaches.  As a rationale, the examiner explained, "The Veteran was treated for Hepatitis C and it has resolved.  There is not enough evidence found to support the Veteran's claim.  Fatigue is thought to be due to the diagnosed Chronic Fatigue Syndrome."  The examiner further explained, "There is not enough evidence to support that the Fatigue is secondary to his headaches.  Veteran's diagnosed chronic fatigue syndrome has ruled out other medical etiologies."

The Board finds the November 2016 VA examiner's opinion is inadequate for decision-making purposes for three reasons.  First, the examiner's statement that there "is not enough evidence" to support the Veteran's claim suggests that additional evidence might support the claim.  However, the examiner did not indicate what evidence would be needed to support the claim.  As such, it is unclear whether VA is obligated to further assist the Veteran in obtaining additional evidence or by providing further examinations to substantiate his claim.  See 38 C.F.R. § 3.159.  Second, the examiner's rationale for the negative opinions is vague and provides little, if any, insight into the medical reasons for the conclusions reached.  Third, the examiner did not address medical evidence of record supporting a possible causal connection between the Veteran's service-connected hepatitis C and his chronic fatigue.  Specifically, an October 2013 VA treatment note indicates that the Veteran was to begin a new program of hepatitis C management, and that possible side effects of the new management program included extreme fatigue.  In November 2013, he was seen for complaints of new worsening fatigue with dyspnea on exertion, which was thought to be associated with either the Veteran's nonservice-connected atrial fibrillation or with his service-connected hepatitis C.  Because the November 2016 VA examination is inadequate for decision-making purposes, the issue must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Initial Compensable Rating for Bilateral Hearing Loss

The Veteran was most recently provided an examination as to his service-connected hearing loss in April 2009, over 8 years ago.  A January 2010 VA treatment note indicates that audiometric testing showed bilateral mild to moderate sensorineural hearing loss.  The Veteran was fitted for bilateral hearing aids in February 2010.  An audiological assessment conducted in December 2011 revealed mild to moderate bilateral sensorineural hearing loss with speech understanding of 88 percent bilaterally.  In December 2015, an audiological assessment revealed moderate to moderately severe sensorineural hearing loss bilaterally with word discrimination of 96 percent bilaterally.  In light of the medical evidence of record showing that the Veteran's hearing loss has worsened since the April 2009 VA examination and is now considered moderate to moderately severe, the Board finds that a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Other Issues on Appeal

The Veteran submitted a timely notice of disagreement following the February 2017 rating decision seeking entitlement to compensable initial ratings for asthma, asbestosis, hepatitis C, and chronic headaches.  See VA Form 21-0958, Notice of Disagreement, received in August 2017.  However, the Veteran has not been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to a compensable initial rating for asthma; entitlement to a compensable initial rating for asbestosis; entitlement to a compensable initial rating for hepatitis C; and entitlement to a compensable initial rating for chronic headaches.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect to the Board an appeal of the February 2017 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  Provide a copy of this remand and the record to the examiner for review.  Any and all tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Is the blood pressure reading of 138/80 at the Veteran's August 1974 examination for enlistment into active service indicative of a pre-existing disability? 

b.  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing disability was permanently aggravated during his active service?

In answering this question, the examiner should note the in-service blood pressure readings as high as 152/112 in August 1976 and 150/92 in October 1978, and the blood pressure reading of 130/80 on examination for separation from active service in October 1980.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2016).  However, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292 (1991).

c.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension had its onset during his active service or is otherwise causally or etiologically related to the his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  Forward the record and a copy of this remand to the examiner who conducted the November 2016 VA examination as to the Veteran's claimed chronic fatigue or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic fatigue had its onset during his active service; is proximately due to or caused by his service-connected disabilities, to include hepatitis C and headaches; or was aggravated by the his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

Any opinion given must reflect consideration of the evidence of record, to include the October 2013 VA treatment record showing that the Veteran was starting a new hepatitis C management program with a known side effect of extreme fatigue, and the November 2013 VA treatment record showing the Veteran's complaint of new worsening fatigue with dyspnea on exertion, which was thought to be associated with either the Veteran's nonservice-connected atrial fibrillation or with his service-connected hepatitis C.

If the examiner determines that there is not enough evidence to provide the opinions requested or that the opinions requested cannot be provided without resort to mere speculation, such must be noted and fully explained. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test.  The examiner should report all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




